Citation Nr: 0726862	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-21 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to an effective date earlier 
than July 19, 2003, for the grant of service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from July 1972 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The veteran also appealed the RO's denial of his claim for 
service connection for sacroidosis.  However, in a VA Form 
21-4138, Statement in Support of Claim, dated in January 
2006, the veteran indicated that he wished to withdraw his 
appeal concerning that issue.  38 C.F.R. § 20.204 (2006).


FINDINGS OF FACT

1.  A June 2002 Board decision granted an effective date of 
August 23, 1994, for the grant of service connection for 
PTSD.  

2.  On March 4, 2004, the RO received correspondence from the 
veteran in which he was attempting to obtain an effective 
date earlier than August 23, 1994 for that award.  

3.  The RO issued a rating decision in January 2005 in which 
it assigned an effective date of July 19, 2003, for the grant 
of service connection for PTSD.  

4.  The current appeal does not involve an allegation that 
the June 2002 Board decision is based on clear and 
unmistakable error. 






CONCLUSION OF LAW

An effective date earlier than July 19, 2003, for the grant 
of service connection for PTSD is legally precluded.  38 
U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R.      §§ 3.1, 
3.155, 3.159, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 4, 1992, the RO received the veteran's VA Form 21-526, 
Veteran's Application for Compensation or Pension, which 
indicated that he was seeking service connection for 
depression and alcoholism.  Attached to his claim, was a VA 
Form 21-4138, Statement in Support of Claim, wherein the 
veteran wrote, "I request that the Department of Veterans 
Affairs consider this request for compensation benefits for 
my nerves (depression) and alcoholism."  

In a September 1992 rating decision, the RO denied service 
connection for alcoholism and depression.  The RO, however, 
did not adjudicate the potential claim of entitlement to 
service connection for PTSD, apparently because there was no 
specific reference to PTSD in his application for VA 
benefits. 

On July 19, 1993, the RO received the veteran's VA Form 21-
4138, Statement in Support of Claim, indicating that he 
wished to file a claim for service connection for PTSD.  In a 
February 1994 rating decision, the RO denied service 
connection for both depression and PTSD.  The veteran 
appealed that decision to the Board.  

In September 1999, the Board granted service connection for 
PTSD but denied service connection for an acquired 
psychiatric disorder other than PTSD.  The RO effectuated 
that decision by assigned a 10 percent disability rating for 
PTSD, effective January 29, 1998.  

The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a January 2001 
order, the Court vacated the Board's decision and remanded 
the matter back to the Board for development consistent with 
the Appellee's Motion for Partial Remand and to Stay Further 
Proceedings (Remand).  The reason for vacating the Board's 
decision was to ensure compliance with the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5103A, 5103(a); 38 
C.F.R. § 3.159.

In a May 2001 rating decision, the RO granted an increased 
rating of 100 percent for the veteran's service-connected 
PTSD, effective January 29, 1998.  The veteran appealed that 
decision with respect to the effective date of that award.  

In a June 2002 decision, the Board granted an earlier 
effective date back to August 23, 1994, for the grant of 
service connection for PTSD.  The Board explained that the 
veteran identified PTSD as a benefit he was seeking in a 
statement received by the RO on July 19, 1993.  However, the 
earliest medical document showing a diagnosis of PTSD is a 
report from a private psychologist dated on August 23, 1994.  
Thus, the Board found the proper effective date to be August 
23, 1994.  See 38 U.S.C.A. § 5100(a); 38 C.F.R. § 3.400.  The 
RO effectuated that decision in a rating decision of October 
2002.  

Since the veteran did not file a Notice of Appeal with the 
Court, the June 2002 Board decision is final.  Pursuant to 38 
U.S.C.A. § 7104(b), a decision by the Board may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once a Board decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  38 
U.S.C.A.          §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

On March 4, 2004, the RO received correspondence from the 
veteran in which he was attempting to obtain an effective 
date earlier than August 23, 1994, for the grant of service 
connection for PTSD.  Since the veteran did not allege clear 
and unmistakable error (CUE) in the June 2002 Board decision, 
this claim can only be construed as an attempt to reopen the 
claim of entitlement to an earlier effective date on the 
basis of new and material evidence.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board has determined that the veteran's March 2004 
attempt to obtain an earlier effective date than that already 
assigned for the award of service connection for PTSD is 
legally precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The Court has held that final decisions cannot be 
revisited, except under clearly defined and limited 
circumstances.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  The Court has applied Cook by holding that the only 
way to review final decisions is either by a claim of CUE or 
through the submission of new and material evidence.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006); Dicarlo v. 
Nicholson, 20 Vet. App. 52 (2006).

Notwithstanding, new and material evidence cannot be a route 
to an earlier effective date.  Leonard v. Principi, 17 Vet. 
App. 447 (2004).  The effective date of an award based on new 
and material evidence is the latter of the date of the claim 
to reopen, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii), (r) (2006).  Thus, the effective 
date based on new and material evidence would always be later 
than the date already awarded.  Id.  Accordingly, in this 
matter, the effective date for the award of service 
connection for PTSD could be no earlier than March 4, 2004, 
as this is the date of receipt of the application to reopen 
the claim for an earlier effective date.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The veteran is already in 
receipt of an effective date of July 19, 1993.  Hence, there 
is simply no legal basis to assign an effective date earlier 
than July 19, 2003.   

The Board acknowledges that the RO improperly adjudicated the 
veteran's March 2004 claim as a free-standing claim for an 
earlier effective date, and then granted an effective date 
back to July 19, 2003, for his PTSD award.  However, the 
Court has emphasized that there is no such legal creature as 
a free-standing "finality claim."  Dicarlo, 20 Vet. App. at 
57.  In Rudd, the Court clarified that there can be no free 
standing claim for an earlier effective date.  The current 
claim is clearly a free-standing claim for an earlier 
effective date.

In conclusion, since the June 2002 Board decision is final, 
and that neither the veteran nor his representative has 
alleged CUE, the Board is without jurisdiction to review the 
June 2002 Board decision.  Dicarlo, 20 Vet. App. 57-58.  The 
Court has held that the proper disposition of a free-standing 
claim for an earlier effective date claim is dismissal.  Rudd 
v. Nicholson, 20 Vet. App. at 300.  Therefore, the Board is 
authorized to dismiss any appeal that fails to allege an 
error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 
20.302.  Accordingly, this appeal is dismissed.

As a final note, the Board finds that the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable.  See              §§ 
5103(a), 5103A; 38 C.F.R. § 3.159(b)(1).  VA must refrain 
from providing assistance in obtaining evidence when the 
appellant, as in this case, is ineligible for the benefit 
sought because of lack of legal entitlement.  38 C.F.R. § 
3.159(d).  See also VAOPGCPREC 5- 2004 (notice and assistance 
pursuant to the VCAA are nor required where the claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); see also Mason v. 
Principi, 16 Vet. App. 129 (2002).









ORDER

The appeal is dismissed.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


